Luke, J.
1. Where the maker of a deed to secure a debt dies, and his widow and the holder of the security deed and the administrator, on his estate all agree that the land shall be sold by the administrator, and the administrator, after procuring an order of sale from the ordinary and advertising as required by law, sells the land at public outcry, before the court-house door (where a large crowd is assembled), to the highest bidder, at a fair price, after first telling those present that he is selling the land free from all liens and that the title is absolutely good, it is lawful and proper for the administrator to pay off the secured loan from the proceeds of the sale before applying any part to the year’s support of the widow; and this is true even though at the time of the sale the deed is on record uncanceled and the legal title to the land is in the grantee. Thompson v. Atwater, 84 Ga. 270 (10 S. E. 718); Mallard v. Curran, 123 Ga. 872 (51 S. E. 712).
2. By agreement the court tried the case without a jury. The evidence supports the judgment finding the proceeds of the sale subject to the payment of the secured debt, no assignment of error upon the introduction of evidence warrants a new trial, and the judgment overruling the motion for a new trial is affirmed.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.